Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 10, while Plantan et al disclose a brake carrier and a disc brake having the brake carrier, wherein the brake carrier has a connection region, brake pad shaft, brake pads, inlet side and outlet side carrier horns, a bridge, and respective guide contours for guiding the brake pads into a push-in position at a side of the brake pad shaft adjacent to a side face of the carrier horns, in which position the brake pads are pushable axially with respect to the vehicle axle into the brake pad shaft between the carrier horns, upon further reconsideration by the examiner, Plantan et al does not disclose that the guide contours are formed so as to approach each other closer to the bridge, as now claimed.
As discussed in the interview conducted on March 29, 2021, in applicant’s remarks also filed that same day, and as shown in original Fig. 2 of the application, the guide surface 54 of applicant’s invention is arranged adjacent to the carrier horn 57, and is sloped such that the lower portion of the guide surface is closer to the opposite guide surface than the upper portion. As agreed in the interview, the guide surfaces adjacent to the portions 11 of the guide horns shown in Plantan Fig. 2 are parallel, i.e., not “approaching, each other closer to the bridge.”  
It is for these reasons that applicant’s invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/19/21